Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
        Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 23 and 24, the present invention from the present application discloses a communication and message system in which the server that communicates with a printing apparatus and a terminal in which “a second transmission unit configured to transmit, based on the reception of the predetermined information, second notification information for causing a terminal device outside the audio control device and outside the printing apparatus to notify, through a notification screen, the user of a second message related to the printing and including a predetermined message not included in the first message, wherein the predetermined message is varied depending on the printing apparatus” which is allowable in combination with the other claimed limitations.
The closest prior art such as Vieri (US P No. 2009/0030775) and Zhi (US P No. 2017/0063276), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Vieri (US P No. 2009/0030775) discloses a device is disclosed that includes a display device and one or more audio devices. The device also includes a graphical user interface module that is adapted to receive message data via a first graphical user interface, where the message data is associated with a first text message. The graphical user interface module is also adapted to receive recipient data via the first graphical user interface, where the recipient data is associated with one or more intended recipients of the first message and to present a second message via the display device, where the second message is associated with a text file received from a server. Additionally, the graphical user interface module is adapted to present an advertisement via the display device while presenting the second message, where the advertisement is associated with the text file. Further, the device includes an audio module that is adapted to receive an audio file from the server, where the audio file is associated with the text file and the audio file includes a message portion related to the second message and an advertisement portion related to the advertisement. The audio module is also adapted to provide the message portion of the audio file and the advertisement portion of the audio file via the one or more audio devices while presenting the second message and the advertisement.
Zhi (US P No. 2017/0063276) discloses the first notification unit and the second notification unit may, for example, be a display of a personal computer, a portable terminal or 

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 11, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672